 In the Matter of ARTHUR SOHN AND CARLR. SOHN, DOING BUSINESS'ASSOHN Bros.. EMPLOYERandTEXTILEWORKERS UNION OF -AMERICA. CIO, PETITIONERCase No. 13-R--3714.-Decided October 11, 1946Sonnenschein, Berkson, Lautinann, Levinson c6 Morse,byMr. BenLiss,of Chicago, Ill., for the Employer.Messrs.Harry S. Kurshenbaum, Edward Todd,andGerald Lit-ney,of Chicago, Ill., for the Petitioner.Mr. Jesse L. Albritton,of Chicago, Ill., for the Intervenor.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTIONUpon a petition' duly filed, the National Labor Relations Boardin accordance with its Rules and Regulations, Series 4, conducted onJuly 25, 1946, a prehearing election among employees of the Employerin a unit alleged to be appropriate, to determine whether they desiredto be represented by the Petitioner, or by Mattress, Spring & BeddingWorkers' Union, Local 185, AFL, herein called the Intervenor, forthe purposes of collective bargaining, or by neither.At the close of the election, a Tally of Ballots was furnished theparties.The tally shows that there were approximately 15 eligiblevoters; that 13 of these eligible voters cast valid ballots, of which 5were for the Petitioner, 3 for the Intervenor, and 5 for neither par-ticipating labor organization; and that there were 2 challenged ballots.Thereafter, pursuant to its Rules and Regulations, the Board pro-vided for an appropriate hearing upon due notice before BenjaminB. Salvaty, hearing officer.The hearing was held at Chicago Illi-nois, on August 6 and 7, 1946. The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERArthur Sohn and Carl R. Sohn. partners doing business as SohnBros.,are engaged in the manufacture and sale of mattresses and sofa1The petition and other formal papers were amended at the hearing to show the correctnameof the Employer.71 N. L. R B, No. 41.313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeds at Chicago, Illinois.The partners annually purchase raw mate-rials, consisting of ticking, felt, and inner-spring units, valued at ap-proximately $30,000, of which approximately 1 percent is shipped toChicago from points outside Illinois.The partners annually manu-facture finished products valued in excess of $60,000, of which between10 and 20 percent is shipped to points outside Illinois.We find that the partners constitute a single employer within themeaning of Section 2 (2) of the National Labor Relations Act.Wefind that, contrary to its contention, the Employer is engaged in com-merce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congress ofIndustrial Organizations, claiming to represent employees of theEmployer.The Intervenor is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THEQUESTION CONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner and the Intervenor agree that production and main-tenance employees at the Employer's Chicago plant, excluding office,clerical. and supervisory 2 employees, constitute all appropriate bar-gaining unit. The parties agreed at the hearing that Dave Gold, thetruck driver, whose vote was challenged at the prehearing election andwhose inclusion in the unit was then in issue, should be excluded fromthe bargaining unit.We shall exclude the truck driver.The partiesdisagreed at the hearing as to the status and the unit placement ofJames Smith and Otha MacFadden.The Employer's plant is a single three-story building at Chicago,Illinois.The first story includes office space and a stockroom and anupholstery department for sofa beds.The second floor includes astoreroom for mattresses and a sewing room.The third floor includesThe two partners and their father are the only poisons at the plantwithsupervisoryauthority.1 11 SOHN BROS.315a mattress finishing department and an inner-spring department_The Employer has recently discontinued certain operations and nowemploys, at full production. appi oxinvitely 13 workers .3James Smith is a janitor who performs usual maintenance dutiesabout the office and production departments.He also serves as a pro-duction worker in wrapping mattresses for shipment. The Petitionerand the Intervenor would include the janitor in this production unit.The Employer at first agreed to the inclusion of the janitor, but laterquestioned the propriety of including him with other factory em-ployees.The janitor voted in the election, and his vote was not chal-lenged by any party. There is no past history of labor organizationamong employees at the Employer's plant. We shall include the jani-tor in the bargaining unit composed of production and maintenanceemployees.Otha MacFadden is employed at the plant as a roll edge operator.He finishes the roll edge on mattresses and operates a button andcotton-tufting machine on the third floor of the factory.He is a full-time employee, working regularly at the plant from 8 to 4:30, 5 daysper week, as do other production workers.At night when hs servicesfor the Employer have been completed for the clay, MacFaddenserves as, policeman with the Metropolitan Police Department.MacFadden performs no duties as watchman for the Employer. Forhis personal convenience,MacFadden sometimes wears his policeuniform to the Employer's plant in the morning.At other times,when MacFadden does not intend to serve as policeman at night, hewears ordinary street clothes to work in the morning.At the plant,however, chlring workinghours he wears ordinary working clothes.Ifliewears his uniform to work, he dons it when lie leaves the plant forhis lunch hour. Since MacFadden is a full-time production employeeon the Employer's pay roll, and his services as policeman are whollycollateral to his employment at the Employer's plant, we shall includehim in the bargaining unit as a production and maintenance employeeat the factory.-We find that all production and maintenance employees at theEmployer's Chicago, Illinois, plant, including the janitor and the rolledge operator, but excluding the truck driver, office and clerical em-ployees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3At the time of the hearing,the Employer's production and maintenance staff was reducedto eight workers, due to material shortages. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESAs noted above,the results of the election held prior to the hearingshow that of approximately 15 votes cast,5were cast for the Peti-tioner, 3 for the Intervenor,and 5 for neither,and that 2 were chal-lenged.The janitor whom we included in the appropriate unit votedin the election.His vote was not challenged.One of the 2 challengedballots was that of Dave Gold, the truck driver, who at the hearingthe parties agreed, and we find, should be excluded from the unit.The other challenged ballot was that of Otha MacFadden,the rolledge operator,whom we have included in the appropriate unit.Wefind that Dave Gold, the truck driver, was ineligible to vote in theelection.His ballot is hereby declared void, and it shall not becounted.We find that Otha MacFadden, the roll edge operator, is aneligible employee and that his ballot, challenged at the election, is avalid ballot.Since the counting of MacFaclden's ballot may deter-mine the further course of conduct in the investigation herein con-cerned, we will direct that the ballot of Otha MacFadden be openedand counted.DIRECTIONIT IS HEREBY DIRECTED that, as part of the investigation td ascertainrepresentatives for the purposes of collective bargaining with ArthurSohn and Carl R. Sohn, doing business as Sohn Bros., Chicago, Illi-nois, the Regional Director for the Thirteenth Region shall, pursuantto the Rules and Regulations of the Board, within ten (10) days fromthe date of this Direction, open and count the ballot of Otha MacFad-den, and thereafter prepare and cause to be served upon the partiesin this proceeding a supplemental tally, embodying therein his find-ings as to the outcome of the election, and take such further steps inthe investigation as may be necessary in accordance with the Rulesand Regulations of the Board.